Exhibit 10.16(b)

 

Executed Version

 

AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT (this “Amendment No. 1”) dated
as of November 2, 2016 among FTS HOLDING CORPORATION (f/k/a FinTech Merger Sub,
Inc.), a Delaware corporation (“Borrower”), CARDCONNECT CORP. (f/k/a FinTech
Acquisition Corp.), a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party hereto, the LENDERS (as defined below) party hereto and BARINGS
FINANCE LLC (f/k/a Babson Capital Finance LLC), as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, Holdings, Borrower, the Subsidiary Guarantors party thereto, the
financial institutions from time to time party thereto as lenders (the
“Lenders”) and the Administrative Agent are parties to that certain Second Lien
Credit Agreement dated as of July 29, 2016 (as in effect immediately prior to
the effectiveness of this Amendment No. 1, the “Existing Second Lien Credit
Agreement”, and as amended by this Amendment No. 1 and as may be further
amended, supplemented or otherwise modified and in effect from time to time, the
“Amended Second Lien Credit Agreement”).

 

WHEREAS, Holdings and the Borrower each request that the Required Lenders and
the Administrative Agent amend the Existing Second Lien Credit Agreement to
permit a one-time repurchase of certain outstanding warrants relating to the
Equity Interests of Holdings.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Amended Second Lien Credit Agreement are used herein as
defined therein.

 

Section 2. Amendments to the Existing Second Lien Credit Agreement. From and
after the Amendment No. 1 Effective Date, the Existing Second Lien Credit
Agreement shall be amended as follows:

 

2.01. References Generally. References in the Existing Second Lien Credit
Agreement (including references to the Existing Second Lien Credit Agreement as
amended hereby) to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) and each reference to the Existing
Second Lien Credit Agreement in the other Loan Documents (and indirect
references such as “thereunder”, “thereby”, “therein” and “thereof”) shall be
deemed to be references to the Existing Second Lien Credit Agreement as amended
hereby.

 

2.02. Amendments.

 

(a) Section 1.01 of the Existing Second Lien Credit Agreement is amended by
inserting the following definition in appropriate alphabetical order:

 

“Administrative Agent” means Barings Finance LLC (f/k/a Babson Capital Finance
LLC), in its capacity as administrative agent under any of the Loan Documents,
or any successor administrative agent permitted pursuant to Section 9.06.

 





 

 



“Amendment No. 1 Effective Date” means November 2, 2016.

 

(b) Section 7.06(f) of the Existing Second Lien Credit Agreement is amended by
amending and restating such subsection to read as follows:

 

(f) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Holdings may make a one-time purchase of warrants of its
Equity Interests in an amount not to exceed $2,500,000, no later than 45 days
after the Amendment No. 1 Effective Date.

 

Section 3. Representations and Warranties of the Borrowers and Holdings. The
Loan Parties represent and warrant to the Administrative Agent and the Lenders
that as of the Amendment No. 1 Effective Date:

 

3.01. each of the representations and warranties set forth in Article V of the
Amended Second Lien Credit Agreement and in the other Loan Documents are true
and correct in all (or in all material respects for such representations and
warranties that are not by their terms already qualified as to materiality) as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all respects (or in all material respects for such
representations and warranties that are not by their terms already qualified as
to materiality) as of such earlier date, and except that for purposes of this
Section 3.01, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Amended Second Lien Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b) of Section 6.01 of the Amended Second Lien Credit Agreement; and

 

3.02. both immediately before and after giving effect to this Amendment No. 1
and the transactions contemplated hereby, no Default or Event of Default shall
have occurred and be continuing, or would result therefrom.

 

Section 4. Conditions Precedent. The amendments to the Existing Second Lien
Credit Agreement set forth in Section 2 above shall become effective as of the
date (the “Amendment No. 1 Effective Date”), upon which each of the following
conditions precedent shall be satisfied or waived by the Administrative Agent:

 

4.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment No. 1 executed by Holdings, the Borrowers and the Required
Lenders.

 

4.02. Amendment to First Lien Credit Agreement. The Administrative Agent shall
have received an executed copy of Amendment No. 1 to the First Lien Credit
Agreement dated as of the Amendment No. 1 Effective Date, in form and substance
satisfactory to the Administrative Agent.

 

4.03. Approval of Holdings Preferred Equity. The Administrative Agent shall have
received written evidence, in form and substance satisfactory to the
Administrative Agent, that the holders of the Holdings Preferred Equity have
approved the transactions contemplated by this Amendment No. 1 pursuant to the
terms of the Holdings Preferred Equity Documents.

 

4.04. Costs and Expenses. Borrower shall have paid all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent to the extent
invoiced in connection with this Amendment No. 1 payable pursuant to Section
10.04 of the Amended Second Lien Credit Agreement.

 

Section 5. Reference to and Effect Upon the Existing Second Lien Credit
Agreement.

 

5.01. Except as specifically amended or waived above, the Existing Second Lien
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed.

 



-2-

 

 

5.02. The execution, delivery and effectiveness of this Amendment No. 1 shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Existing Second Lien Credit Agreement or any Loan
Document, nor constitute a waiver of any provision of the Existing Second Lien
Credit Agreement or any Loan Document, except as specifically set forth herein.

 

Section 6. Reaffirmation. Each Loan Party (a) agrees that the transactions
contemplated by this Amendment No. 1 shall not limit or diminish the obligations
of the Borrower or any other Grantor (as defined in the Security Agreement)
under, or release such Person from any obligations under, the Credit Agreement
or any other Loan Document to which it is a party, (b) confirms and reaffirms
its obligations and the obligations of the other Loan Parties under the Existing
Second Lien Credit Agreement and each other Loan Document to which it is a party
and (c) agrees that the Existing Second Lien Credit Agreement and each other
Loan Document to which it or any other Loan Party is a party remain in full
force and effect and are hereby ratified and confirmed.

 

Section 7. Miscellaneous. Except as herein provided, the Existing Second Lien
Credit Agreement shall remain unchanged and in full force and effect. This
Amendment No. 1 is a Loan Document for all purposes of the Amended Second Lien
Credit Agreement. This Amendment No. 1 may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Amendment No. 1 are for reference only and shall not affect the construction of
this Amendment No. 1.

 

Section 8. Governing Law. This Amendment No. 1, and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the laws of
the State of New York without regard to the conflict of law principles thereof.

 

[signature pages follow]

 



-3-

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 



  BORROWER:       FTS HOLDING CORPORATION         By: /s/ Charles Bernicker  
Name: Charles Bernicker   Title: Chief Financial Officer         HOLDINGS:      
CARDCONNECT CORP.         By: /s/ Jeffrey Shanahan   Name: Jeffrey Shanahan  
Title: Chief Executive Officer         SUBSIDIARY GUARANTORS:       CARDCONNECT,
LLC         By: /s/ Jeffrey Shanahan   Name: Jeffrey Shanahan   Title: Chief
Executive Officer         PRINCETON PAYMENT SOLUTIONS, LLC         By: /s/
Jeffrey Shanahan   Name: Jeffrey Shanahan   Title: Chief Executive Officer

 



Signature Page to Amendment No. 1

 





 

 

  ADMINISTRATIVE AGENT:       BARINGS FINANCE LLC, as Administrative Agent   By:
Barings LLC, as Investment Manager         By: /s/ Mark Hindson   Name: Mark
Hindson   Title: Managing Director         LENDERS:         BARINGS FINANCE LLC,
as a Lender         By: /s/ Mark Hindson   Name: Mark Hindson   Title: Managing
Director         MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as a Lender   By:
Barings LLC, as Investment Adviser         By: /s/ Mark Hindson   Name: Mark
Hindson   Title: Managing Director         C.M. LIFE INSURANCE COMPANY, as a
Lender   By: Barings LLC, as Investment Adviser         By: /s/ Mark Hindson  
Name: Mark Hindson   Title: Managing Director

 



Signature Page to Amendment No. 1

 

 



 

 